Citation Nr: 0301223	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  02-03 877	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for multiple myeloma.



REPRESENTATION

Appellant represented by:	Colorado Department of Human 
Services



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from January 1946 to 
October 1947, from December 1948 to July 1952, and from 
February 1954 to July 1969.

This case is before the Board of Veterans Appeals (Board 
or BVA) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado, that denied the veteran's claim 
for service connection for multiple myeloma. 


FINDING OF FACT

Multiple myeloma was not manifested in service or in the 
first postservice year; any current multiple myeloma is 
not shown to be related to service.


CONCLUSION OF LAW

Service connection for multiple myeloma is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There was a significant change in the law during the 
course of this appeal.  On November 9, 2000, the President 
signed into law the Veteran's Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107.  Regulations implementing the VCAA have now been 
published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA applies in the instant case.  See 
VAOPGCPREC 11-2000. 

VA has fully complied with the mandates of the VCAA.  The 
case has been considered on the merits (and well-
groundedness is not an issue).  The appellant was provided 
a copy of the decision explaining why his claim for 
service connection was denied.  By a statement of the case 
(SOC) in March 2002, and through various correspondence 
from VA (including an August 2001 letter regarding the 
VCAA), he was advised of the controlling law and 
regulations.  These communications clearly explained his 
rights and responsibilities and advised him what evidence 
was of record and what type of evidence could substantiate 
his claim.  Furthermore, the SOC and the VCAA letter from 
VA specifically advised him of his and VA's respective 
responsibilities in the development of the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, it is noteworthy that all 
identified pertinent records have been obtained.  VA has 
informed the veteran of the type of evidence needed to 
support the claim and offered to assist in the procurement 
of any identified private medical records.  While the 
veteran asserts that there are medical articles/treatises 
supporting his theory of entitlement, he has not 
identified such evidence with any specificity, so as to 
enable development for such evidence.  Additionally, VA 
arranged for a medical opinion regarding the likelihood 
that the veteran's multiple myeloma is related to service.  
The evidence of record is sufficient to address the issue 
at hand. 

Factual Background

Service medical records show no complaints or findings 
indicative of multiple myeloma.  The veteran's 1969 
examination prior to service separation revealed no 
findings related to multiple myeloma.  Service records 
show that the veteran's duties during service included 
running a burnishing machine for finishing collar buttons 
and cuff links, and many years in weapons maintenance. 

Private medical records from the Rocky Mountain Cancer 
Center (RMCC) indicate that the veteran was seen in 1999 
for symptoms that were diagnosed as multiple myeloma 
following an April 1999 marrow biopsy.  The file contains 
records of ongoing treatment for multiple myeloma at the 
RMCC through August 2001, as well as treatment records and 
additional laboratory findings from Dr. DCF and Dr. JHK, 
dating from 1999 through 2001.  

In a December 1999 letter, Dr. DCF noted that he was 
seeing the veteran in follow-up for his multiple myeloma.  
He stated that the veteran was feeling well except for 
fatigue, and indicated that the veteran had no bone pain, 
fevers, bleeding, or other complaints.  The myeloma was 
stable and asymptomatic. 

In August 2000, the veteran submitted a statement 
asserting that his multiple myeloma was related to 
inservice exposure to chemicals in vapor degreasers 
(reported as "tri-co-ethalyn", probably trichloroethylene) 
used while performing duties maintaining aircraft gun 
systems.

In a November 2000 letter, Dr. DCF stated that the veteran 
had been under his care since March 1999 and that he had 
been diagnosed with multiple myeloma, stage IA.  Dr. DCF 
noted that the veteran had past military service and 
exposure to some reported toxins.  He further noted that 
"[i]t is certainly conceivable that these toxins may have 
contributed to the development of the myeloma."

VA sought a medical opinion as to the likelihood of any 
connection between inservice exposure to carcinogenic 
petrochemicals (solvents) and the subsequent development 
of multiple myeloma.  In a September 2001 medical opinion 
from a VA physician (Clinic Director of the C&P Unit), it 
was noted that the veteran's claims file was reviewed, 
including the November 2000 statement from Dr. DCF.  The 
VA physician noted that Dr. DCF did not specify any 
specific toxic chemicals and that Dr. DCF's opinion did 
not include any references.  He noted that while 
toxicology texts did not identify any substance known as 
"tri-co-ethalyn", trichloroethylene was listed and 
included in literature under vapor degreasers.  The VA 
physician reported that medical texts involving 
halogenated solvents, including trichloroethylene, 
revealed no association between these solvents and 
multiple myeloma.  Since trichloroethylene was the most 
commonly used solvent and degreaser, he asked the VA Chief 
of Environmental Medicine to review the matter and 
determine whether there was any recent, credible evidence 
that trichloroethylene causes multiple myeloma.  After 
reviewing the U.S. Department of Health and Human Services 
information contained in Agency for Toxic Substance and 
Disease Registry (ATSDR, published in 1997), the Chief of 
Environmental Medicine concluded:  "There doesn't seem to 
be any good basis for an association between TCE 
[trichloroethylene] exposure and multiple myeloma."  The 
Clinic Director, C&P Unit, concluded with his own opinion 
that "there is no cause and effect association between 
this veteran's toxin exposures while in the military to 
his more recently diagnosed multiple myeloma."

In an April 2002 VA Form 9, the veteran alleged that there 
were several current scientific studies by the Center for 
Disease Control and other research institutions that point 
to a connection between trichloroethylene exposure and 
multiple myeloma.  He did not submit any medical evidence 
or specify where any such information could be found.

Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or 
injury in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If multiple myeloma (a malignant tumor) is 
manifested to a compensable degree within the first 
postservice year, it may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against the claim, in which case, it is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that his multiple myeloma is due to 
inservice exposure to chemicals (such as 
trichloroethylene) found in cleaning solvents.  While the 
veteran's duties during service quite probably resulted in 
exposure to toxins found in cleaning agents, the Board 
notes that the veteran's service medical records contain 
no mention of any findings indicative of multiple myeloma 
during his 20 years of service.  There is no evidence that 
multiple myeloma was manifested in the first postservice 
year (so as to trigger application of the presumptive 
provisions applicable for certain chronic disorders); 
multiple myeloma was not shown until approximately 1999, 
nearly 30 years after separation from service.  

Moreover, the preponderance of the competent (medical) 
evidence is against there being a nexus between inservice 
exposure to toxins (which is not in dispute) and the 
veteran's development of multiple myeloma three decades 
later.  While the veteran's private physician has 
indicated that it is "conceivable" that exposure to toxins 
"may have contributed to the development of the myeloma", 
this opinion is in speculative terms, and is not supported 
by any explanation of the rationale for the opinion or by 
any medical citations.   Conversely, two VA physicians, 
after reviewing all of the veteran's medical evidence and 
consulting cited medical texts, concluded that there is no 
evidence of an association between exposure to toxins, 
such as trichloroethylene,  and multiple myeloma in 
general, and, more specifically, that there is no cause 
and effect association between this veteran's toxin 
exposures during service and his recently diagnosed 
multiple myeloma.  While the veteran asserts that there 
are scientific studies by the Center for Disease Control 
pointing to a connection between trichloroethylene and 
multiple myeloma, he has not provided copies of, nor 
identified, these studies.  In cases such as this, where a 
medical diagnosis and competent medical evidence of 
causation are essential, the veteran's lay statements 
alone are not sufficient to establish a claim for service 
connection.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  As the preponderance of the evidence is against 
the veteran's claim, it must be denied.


ORDER

Service connection for multiple myeloma is denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

